Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the particular combination of method steps as claimed in claim 1, in particular: receiving, in a processor of the active mesh nebulizer, information regarding a prescribed dose of the SRA; calculating instructions for how to deliver the prescribed dose of the SRA based on a delivery rate of the SRA through an active mesh of the active mesh nebulizer and the prescribed dose of the SRA; and generating a plume of particles based on the instructions provided by the processor of the active mesh nebulizer to vibrate the active mesh of the active mesh nebulizer.
The prior art of record does not disclose the particular combination of method steps as claimed in claim 19, in particular: receiving, in a controller of the active mesh nebulizer, information regarding a prescribed dose of the SRA in an SRA solution; determining a number of vibration periods of an active mesh of the active mesh nebulizer to deliver the prescribed dose of the SRA, wherein the number of vibration periods is based on a delivery rate of the SRA through the active mesh of the active mesh nebulizer, and wherein the 3Application No. 16/854,426Docket No. 6637-025A number of vibration periods corresponds to vibrating the active mesh for a first vibration time; and generating a plume of particles of the SRA solution by vibrating the active mesh for each vibration period of the number of vibration periods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785